Detailed Action
Notice of Pre-AIA  or AIA  Status

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

	The following is an examiner’s statement of reasons for allowance: Prior art fails to disclose or render obvious claim 1 disclosing a system for controlling an industrial robot for a force fitting application.

	Regarding claim 1 the relevant art Takahashi (US Pre-Granted Publication No. US 2016/0075030 A1 hereinafter “Takahashi”) discloses a controller with a memory to move an end effector of a robot (Takahashi [0011]) moving with a force value for a certain time (Takahashi [0047]) moving with a second force value for a certain amount of time (Takahashi [0011] [0040] [0052] and [0084-0085]) and stopping the movement based on a force drop (Takahashi [0040]) but fails to disclose wherein the force value movement also includes a third force value and a first force value 1/3-1/5 of the third force value. Specifically, the relevant art fails to disclose “A control device comprising: a memory configured to store computer-executable instructions; and a processor configured to execute the computer-executable instructions so as to: move an end effector of a robot to a first position at which a fitting object held by the end effector contacting a fitted object; move the end effector with a first force value for a first period of time; stop the movement of the end effector with the first force value at a second position when the processor determines that the fitting object fits the fitted object; move the end effector with a second force value for a second period of time from the second position, the second force value being larger than the first force value; determine whether a detection force value corresponding to an output signal from a force sensor increases to a third force value and whether a force value drop by a first value occurs during the second period of time based on the output signal from the force sensor; continue the movement of the end effector with the third force value until the second period of time passes when the processor determines that the force value drop by the first value occurs in response to the output signal from the force sensor; and Serial No. 16/059,256Page 2 of 11stop the movement of the end effector with the third force value when the processor determines that no force value drop by the first value occurs in response to the output signal from the force sensor and determines that the detection force value keeps increasing, wherein the first value is in a range of 1/3 to 1/5 of a difference between the first force value and the third force value.”. 

	Claim 13 is allowed for similar reasons as those found above. Claims 3, 6-9, 11-12 and 15, and 18-21 are also allowed due to their dependence on claims 1 and 13.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US 2014/0148819 A1 discloses a surgical instrument for controlling the active force during operation 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle T Johnson whose telephone number is (303)297-4339.  The examiner can normally be reached on Monday-Thursday 7:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (571) 270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/K.T.J./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664